Citation Nr: 9935380	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1995 and May 1997 rating 
decisions by the Cleveland, Ohio, Regional Office of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file was subsequently transferred to the Chicago Regional 
Office (RO).

In September 1999 the veteran testified at a Board video 
conference hearing at the RO in lieu of a Travel Board 
hearing.  At that video conference hearing, the veteran 
submitted additional VA clinical records, along with a signed 
waiver of initial review of such evidence by the agency of 
original jurisdiction.

The veteran's claim for service connection for an acquired 
psychiatric disorder (previously characterized as a claim of 
service connection for a nervous disorder) was denied in an 
unappealed rating decision in August 1984.  In a May 1997 
rating decision, the RO implicitly reopened the veteran's 
claim on the basis that new and material evidence had been 
submitted.  The Board concurs with the RO.  Specifically, 
some of the evidence submitted subsequent to the August 1984 
rating decision, including service medical records indicating 
that the veteran was treated for psychiatric problems during 
service, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.156(a) 1998; Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the Board will review the veteran's 
claim on a de novo basis.

The Board notes that the veteran has, in several statements 
and in videoconference testimony before the Board, referred 
to a head injury she alleges was sustained in service.  It 
appears that the veteran may be attempting to raise a claim 
for service connection for a head injury.  This issue is 
referred to the RO for clarification with the veteran and for 
any necessary action or development.


FINDING OF FACT

There is medical evidence relating the veteran's current 
psychiatric disability to her service.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regards to 
claims for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of claim that would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  A determination of service connection 
requires a finding of the existence of a current disability, 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The service medical records reflect that the veteran sought 
treatment from mental health professionals during service.  
The Board notes that the record includes private and VA 
medical diagnoses of current psychiatric disability, and also 
contains medical evidence of a link to service in the form of 
an opinion in a June 1999 letter from a VA psychologist.  As 
the June 1999 VA psychologist's opinion related the veteran's 
current psychiatric disorder to service, the Board finds that 
the evidence of record supports the conclusion that the 
veteran's claim is well grounded.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Thus, the veteran has met the minimum 
requirements to establish a well-grounded claim.  

However, additional development is necessary prior to final 
adjudication on the merits, as the evidence establishes only 
that the claim is plausible, but does not establish that the 
preponderance of the evidence is in equipoise or is for or 
against the claim.  Further factual development, and an 
opportunity for the veteran to submit evidence and be 
provided notification of due process rights, is required.  
The veteran's claim is remanded to the RO for such 
development.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, and to this 
extent only, the appeal is granted.


REMAND

A review of a VA psychologist's June 1999 letter linking the 
veteran's current psychiatric disorder to her service 
reflects that the psychologist's opinion was made without the 
benefit of a review of all pertinent medical records.  For 
example, it appears that the psychiatric portion of a May 
1984 VA examination was not reviewed.  Further, in the June 
1999 letter, the VA psychologist stated that "the records 
[the veteran] presented to me were incomplete and jumbled up, 
which is a reflection of [the veteran's] thought disorder."  

Accordingly, the Board finds that an opinion based on a 
complete review of the veteran's medical records is required 
to determine whether it is at least as likely as not that the 
veteran has a current psychiatric disorder manifested in or 
etiologically related to her service.  

At the September 1999 Board video hearing, the veteran 
testified that she had received treatment from a mental 
health center in Atlanta, Georgia, shortly after service.  
The Board finds that an attempt to obtain these records 
should be made.

The Board also notes that the veteran continues to contend 
that her service medical records are incomplete.  The RO 
should again attempt to obtain additional service medical 
records, if available.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA medical records not 
already in the claims file, including 
records from September 1999 through the 
present, should be made of record.

2.  The RO should again request the 
veteran's service medical records from 
the National Personnel Records Center 
(NPRC).  In particular, the RO should 
request that NPRC search for any and all 
clinical records reflecting psychiatric 
assessment or treatment, after obtaining 
from the veteran a specific release for 
psychiatric records.  The NPRC should 
specifically be asked to state whether 
there are any available psychiatric 
records which have not been provided to 
the RO.

3.  The veteran should indicate whether 
the treatment provider for mental health 
services in Atlanta, Georgia, described 
in the September 1999 video conference 
Board hearing is the Dekalb County Mental 
Health Services, listed in a June 1997 
submission identifying treatment 
providers.  The RO should attempt to 
obtain the records of the listed and/or 
referenced mental health treatment 
center.  The RO should also attempt to 
obtain records from DePaul University 
(Chicago), and records from the community 
mental health provider referenced in the 
1989 Jackson Park hospitalization 
records.  The Board notes that efforts to 
obtain community mental health records 
from a provider identified by the veteran 
as "Brown" community mental health 
services have been unsuccessful.  

4.  The veteran should be afforded a VA 
mental disorders examination by a panel 
of two psychiatrists.  The claims file 
and a complete copy of this Remand must 
be made available to the examiners prior 
to examination of the veteran.  The 
examiners should review the service 
medical records, the claims file, and any 
additional private or VA records obtained 
by the RO following this remand.  Any 
appropriate studies should be performed.  
The examiners should determine the 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses or views as to etiology.  
Following the examination and a review of 
the record, the examiners are requested 
to express an opinion as to whether it is 
at least as likely as not that the 
veteran has a current psychiatric 
disorder which is causally related to 
service.

5.  Following completion of these 
actions, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until she receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals










